In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Freeman, J.), dated October 1, 2007, which, upon a fact-finding order of the same court dated June 25, 2007, made upon the appellant’s admission, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Office of Children and Family Services in a limited secure facility for a period of up to 12 months. The appeal brings up for review the fact-finding order dated June 25, 2007.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Matter of Rudolph S., 13 AD3d 459, 460 [2004]; Matter of Jarel S., 282 AD2d 681, 682 [2001]; Matter of Tristan W., 258 AD2d 585, 586 [1999]). Here, the Family Court carefully considered alternatives to the appellant’s placement, consistent with his best interests and the need for the protection of the community. Based upon the serious nature of the crime, the Department of Probation recommendation, the Mental Health Services recommendations, the appellant’s behavior while under the control of his mother and while in the *1032custody of a group home, and his school records, including his prior suspensions, the Family Court properly found that the “least restrictive [dispositional] alternative” was the subject placement of the appellant in the custody of the Office of Children and Family Services for a period of up to 12 months (Family Ct Act § 352.2 [2] [a]; see Matter of Benjamin J., 10 AD3d 608, 609 [2004]). Mastro, J.P., Skelos, Covello and Leventhal, JJ., concur.